                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
vs.                                       )       Case No. 18-00188-01-CR-W-DGK
                                          )
DONZELL JONES,                            )
                                          )
                     Defendant.           )



                                          ORDER
       Pursuant to the Order Granting Motion for Continuance of Trial entered by the Honorable
Greg Kays (Doc. 298), this matter is scheduled for a pretrial conference on November 12, 2020,
at 1:30 p.m. in Courtroom 6D. Trial will commence on November 30, 2020, at 8:30 a.m., in
Courtroom 8D.
IT IS SO ORDERED.


DATE: October 20, 2020                       /s/ W. Brian Gaddy
                                           W. BRIAN GADDY
                                           UNITED STATES MAGISTRATE JUDGE




        Case 4:18-cr-00188-DGK Document 301 Filed 10/20/20 Page 1 of 1
